Case 3:19-cv-00384-BJD-MCR Document 53 Filed 03/02/21 Page 1 of 12 PageID 185




                    UNITED STATES DISTRICT COURT
                     MIDDLE DISTRICT OF FLORIDA
                       JACKSONVILLE DIVISION

KENTARKIUS JAMEL MORGAN,

                  Plaintiff,

v.                                            Case No. 3:19-cv-384-BJD-MCR

OFFICER THORTON, et al.,

                 Defendants.
_________________________________

                                   ORDER

                                  I. Status

      Plaintiff, Kentarkius Jamel Morgan, an inmate of the Florida

Department of Corrections (FDOC), is proceeding pro se on a civil rights

complaint under 42 U.S.C. § 1983 (Doc. 1; Compl.) against five corrections

officers who worked for Suwannee Correctional Institution (SCI) at the

relevant times. Plaintiff alleges Defendants violated his Eighth Amendment

right to be free from the infliction of cruel and unusual punishment or the use

of excessive force. See Compl. at 5. As relief, he seeks compensatory damages.

Id. at 6-7. Before the Court is Defendants’ motion for partial summary

judgment (Doc. 43; Motion), which Plaintiff opposes (Doc. 52; Pl. Resp.).
Case 3:19-cv-00384-BJD-MCR Document 53 Filed 03/02/21 Page 2 of 12 PageID 186




                     II. Summary Judgment Standard

      Under Rule 56 of the Federal Rules of Civil Procedure, “[t]he court shall

grant summary judgment if the movant shows that there is no genuine dispute

as to any material fact and the movant is entitled to judgment as a matter of

law.” Fed. R. Civ. P. 56(a). An issue is genuine when the evidence is such that

a reasonable jury could return a verdict in favor of the nonmovant. Mize v.

Jefferson City Bd. of Educ., 93 F.3d 739, 742 (11th Cir. 1996) (quoting Hairston

v. Gainesville Sun Publ’g Co., 9 F.3d 913, 919 (11th Cir. 1993)). “[A] mere

scintilla of evidence in support of the non-moving party’s position is insufficient

to defeat a motion for summary judgment.” Kesinger ex rel. Estate of Kesinger

v. Herrington, 381 F.3d 1243, 1247 (11th Cir. 2004) (citing Anderson v. Liberty

Lobby, Inc., 477 U.S. 242, 252 (1986)).

      The party seeking summary judgment bears the initial burden of

demonstrating to the court, by reference to the record, that there are no

genuine issues of material fact to be determined at trial. See Clark v. Coats &

Clark, Inc., 929 F.2d 604, 608 (11th Cir. 1991). The record to be considered on

a motion for summary judgment may include “depositions, documents,

electronically stored information, affidavits or declarations, stipulations

(including those made for purposes of the motion only), admissions,

interrogatory answers, or other materials.” Fed. R. Civ. P. 56(c)(1)(A).


                                          2
Case 3:19-cv-00384-BJD-MCR Document 53 Filed 03/02/21 Page 3 of 12 PageID 187




      When the moving party has discharged its burden, the non-moving party

must point to evidence in the record to demonstrate a genuine dispute of

material fact. Id. Substantive law determines the materiality of facts, and

“[o]nly disputes over facts that might affect the outcome of the suit under the

governing law will properly preclude the entry of summary judgment.”

Anderson, 477 U.S. at 248. In determining whether summary judgment is

appropriate, a court “must view all evidence and make all reasonable

inferences in favor of the party opposing [the motion].” Haves v. City of Miami,

52 F.3d 918, 921 (11th Cir. 1995) (citing Dibrell Bros. Int’l, S.A. v. Banca

Nazionale Del Lavoro, 38 F.3d 1571, 1578 (11th Cir. 1994)).

                           III. Plaintiff’s Allegations

      In his complaint, which is verified under penalty of perjury,1 Plaintiff

asserts Defendants either beat him or allowed inmates to beat him on three

separate occasions.2 See Compl. at 5-6. First, Plaintiff alleges that, on

November 8, 2017, Defendant Thorton failed to protect him when other




      1 The factual assertions a plaintiff makes in a verified complaint satisfy “Rule
56’s requirements for affidavits and sworn declarations” and are therefore given the
same weight as factual statements made in an affidavit. Stallworth v. Tyson, 578 F.
App’x 948, 950 (11th Cir. 2014).
      2  In his response, Plaintiff lists Mark Inch, the Secretary of the FDOC, as one
of the Defendants. See Pl. Resp. at 2. Secretary Inch is not a named party in this
action; Plaintiff did not list him as a Defendant in the complaint. See Compl. at 3-4
(identification of Defendants).
                                          3
Case 3:19-cv-00384-BJD-MCR Document 53 Filed 03/02/21 Page 4 of 12 PageID 188




inmates attacked him, using homemade weapons. Id. Instead of protecting

Plaintiff from the other inmates, Defendant Thorton allegedly slammed

Plaintiff to the ground, breaking his jaw. Id. at 6. Plaintiff alleges Defendant

Dimaurio3 then “appeared and started kicking [him] in [his] jaw while

Defendant Thorton was on top of [his] back calling him derogatory names”

because of his sexual orientation. Id.

      The second alleged incident occurred on March 12, 2018. Plaintiff alleges

Defendants Thorton and Dimaurio “retaliated against [him] for filing [an]

administrative complaint and once again assaulted [him].” Id. Plaintiff does

not explain the circumstances of the March 12, 2018 assault or indicate

whether he sustained any injuries. Id. However, in his response to Defendants’

motion and in a supporting declaration (Doc. 52-1; Pl. Ex.), Plaintiff expounds.

He says he was transferred to the Regional Medical Center after the November

2017 incident because he required extensive medical treatment, including

reconstructive oral surgery. See Pl. Resp. at 5-6; Pl. Ex. at 7-8. Plaintiff alleges

he returned to SCI on March 12, 2018, at which time Defendants Thorton and

Dimaurio threatened him because of his sexual orientation. See Pl. Resp. at 6;




      3 In their motion, Defendants spell this Defendant’s last name as “Dimauro.”
See Motion at 1. The Court will continue to spell this Defendant’s name as Plaintiff
does so in his complaint and as it appears on the docket: “Dimaurio.”
                                         4
Case 3:19-cv-00384-BJD-MCR Document 53 Filed 03/02/21 Page 5 of 12 PageID 189




Pl. Ex. at 8. Defendant Dimaurio then began to “strike [Plaintiff] repeatedly

while [he was] still in hand [and] leg restraints.” See Pl. Resp. at 6.

      The final alleged incident occurred on May 15, 2018, inside Plaintiff’s

cell. See Compl. at 6. Plaintiff alleges Defendants Pope-Jones, Lynn, and

Deloach allowed another inmate to enter his cell, despite Plaintiff having been

on “house alone” status because of his sexual orientation. See id.; Pl. Resp. at

7.4 Plaintiff asserts the other inmate, once inside his cell, immediately

assaulted him while the officers watched. See Compl. at 6.

                         IV. Analysis & Conclusions

      Defendants invoke Eleventh Amendment immunity as to any damages

claims against them in their official capacities, and they argue Plaintiff failed

to exhaust his administrative remedies for the March and May 2018 incidents.

See Motion at 6, 13.

                    A. Eleventh Amendment Immunity

      The Eleventh Amendment provides immunity from suit “[w]hen the

action is in essence one for the recovery of money from the state.” Zatler v.

Wainwright, 802 F.2d 397, 400 (11th Cir. 1986) (per curium) (quoting Edelman

v. Jordan, 415 U.S. 651 (1974)). Thus, when a plaintiff sues a state actor in his




      4In his response, Plaintiff says Defendant Dimaurio also participated in the
May 15, 2018 incident. See Pl. Resp. at 7.
                                        5
Case 3:19-cv-00384-BJD-MCR Document 53 Filed 03/02/21 Page 6 of 12 PageID 190




official capacity, the state, as the “substantial party in interest,” may invoke

its sovereign immunity. Id.

      In his response to Defendants’ motion, Plaintiff does not address the

Eleventh Amendment immunity argument. However, in his “prayer for relief,”

he contends he seeks compensatory damages from all Defendants “in their

official capacities.” See Pl. Resp. at 12. Because Plaintiff seeks solely monetary

relief, Defendants’ motion is due to be granted to the extent they are entitled

to Eleventh Amendment immunity.

                                B. Exhaustion

      Defendants maintain Plaintiff did not exhaust his administrative

remedies with respect to the March 12, 2018 and May 15, 2018 incidents. See

Motion at 6. In support of their exhaustion defense, Defendants offer the

declarations of two FDOC employees: Jennifer Butler (Doc. 43-1; Def. Ex. A),

who is employed by SCI as a “custodian of records for inmate classification

records”; and Lawanda Sanders (Doc. 43-2; Def. Ex. B), who is an Operation

Analyst I for central office in Tallahassee, Florida. See Def. Ex. A ¶ 1; Def. Ex.

B ¶ 1. Defendants conclude, based on these declarations, that “Plaintiff failed

to file any informal [or] formal grievances at the institution level and . . . at

FD[O]C’s Bureau of Policy Management and Inmate Appeals,” complaining of

the March or May 2018 incidents. See Motion at 6-7. They concede Plaintiff


                                        6
Case 3:19-cv-00384-BJD-MCR Document 53 Filed 03/02/21 Page 7 of 12 PageID 191




exhausted his administrative remedies for the November 2017 incident. Id. at

13-14.

      Exhaustion is a matter in abatement and should be raised in a motion to

dismiss. See Bryant v. Rich, 530 F.3d 1368, 1374-75 (11th Cir. 2008). As such,

when a defendant raises exhaustion in a motion for summary judgment, the

court should treat the defense as if raised in a motion to dismiss. Id. See also

Maldonado v. Unnamed Defendant, 648 F. App’x 939, 951 (11th Cir. 2016) (“We

treat an exhaustion defense raised in a motion for summary judgment as an

unenumerated Rule 12(b) motion to dismiss.”). Accordingly, the Court treats

Defendants’ exhaustion defense as if raised in a motion to dismiss.

      The Prison Litigation Reform Act (PLRA) provides, “No action shall be

brought with respect to prison conditions . . . until such administrative

remedies as are available are exhausted.” 42 U.S.C. § 1997e(a). Exhaustion of

available administrative remedies is “a precondition to an adjudication on the

merits.” Bryant, 530 F.3d at 1374. See also Jones v. Bock, 549 U.S. 199, 211

(2007). While “the PLRA exhaustion requirement is not jurisdictional[,]”

Woodford v. Ngo, 548 U.S. 81, 101 (2006), “exhaustion is mandatory . . . and

unexhausted claims cannot be brought,” Pavao v. Sims, 679 F. App’x 819, 823

(11th Cir. 2017) (per curiam) (citing Jones, 549 U.S. at 211). Nevertheless,




                                       7
Case 3:19-cv-00384-BJD-MCR Document 53 Filed 03/02/21 Page 8 of 12 PageID 192




prisoners are not required to “specially plead or demonstrate exhaustion in

their complaints.” See Jones, 549 U.S. at 216.

      Not only is there a recognized exhaustion requirement, “the PLRA . . .

requires proper exhaustion” as set forth in applicable administrative rules and

policies. Woodford, 548 U.S. at 93. Generally, to properly exhaust

administrative remedies, a Florida prisoner must complete a three-step

process as fully set forth in the Florida Administrative Code (FAC). See Fla.

Admin. Code rr. 33-103.005 through 33-103.007. First, a prisoner must file an

informal grievance. See Fla. Admin. Code r. 33-103.005. If the informal

grievance is denied, the prisoner must proceed to the second step by filing a

formal grievance at the institution level. See Fla. Admin. Code r. 33-103.006.

Finally, if the formal grievance is denied, the prisoner must proceed to the

third step—an appeal to the Office of the Secretary of the FDOC. See Fla.

Admin. Code r. 33-103.007.

      Courts confronted with an exhaustion defense employ a two-step process:

            First, district courts look to the factual allegations in
            the motion to dismiss and those in the prisoner’s
            response and accept the prisoner’s view of the facts as
            true. The court should dismiss if the facts as stated by
            the prisoner show a failure to exhaust. Second, if
            dismissal is not warranted on the prisoner’s view of
            the facts, the court makes specific findings to resolve
            disputes of fact, and should dismiss if, based on those
            findings, defendants have shown a failure to exhaust.


                                       8
Case 3:19-cv-00384-BJD-MCR Document 53 Filed 03/02/21 Page 9 of 12 PageID 193




Whatley v. Warden, Ware State Prison, 802 F.3d 1205, 1209 (11th Cir. 2015)

(internal citations omitted) (citing Turner v. Burnside, 541 F.3d 1077, 1082-83

(11th Cir. 2008)).

      Under the first step of the Turner analysis, the Court cannot conclude

Plaintiff failed to exhaust his administrative remedies because Plaintiff

contends in both his complaint and his response to Defendants’ motion that he

exhausted his administrative remedies for all incidents. See Compl. at 6; Pl.

Resp. at 9-11. Accepting Plaintiff’s allegations as true, the Court proceeds to

the second Turner step.

                           i. March 2018 Incident

      With his response, Plaintiff includes grievance documents. See Pl. Ex.

10-18. None reference the March incident. However, Plaintiff maintains he

“filed” an informal grievance complaining about the March 12, 2018 incident

involving Defendants Thorton and Dimaurio, but the grievance was

“unacknowledged, and / or unreturned,” see Pl. Resp. at 9, or “censored and

disposed of by [SCI] staff, in an attempt to keep the incident concealed” see Pl.

Ex. at 8.

      Even accepting as true that Plaintiff submitted the March grievance but

did not receive a response, he does not contend or offer evidence showing he

attempted to re-initiate the three-step grievance process or proceed to the


                                       9
Case 3:19-cv-00384-BJD-MCR Document 53 Filed 03/02/21 Page 10 of 12 PageID 194




 second step, which he would have been permitted to do once the institution’s

 time to respond to his informal grievance had expired. See Fla. Admin. Code r.

 33-103.011(4) (“[E]xpiration of a time limit at any step in the process shall

 entitle the complainant to proceed to the next step of the grievance process.”).

 Had Plaintiff submitted the March 12, 2018 grievance, Plaintiff did not

 properly exhaust his administrative remedies because the grievance was not

 approved, and Plaintiff did not complete the three-step grievance process.

                             ii. May 2018 Incident

       Unlike the March incident, Plaintiff does provide evidence showing he

 submitted an informal grievance complaining about the May 15, 2018 incident.

 See Pl. Ex. at 10. In a grievance submitted the day of the incident, Plaintiff

 complained that “staff on duty” placed another inmate in his cell knowing the

 “repercussions” that would follow—an assault. Id. An employee approved

 Plaintiff’s grievance, responding, “You are currently housed alone.” Id. Because

 the grievance was approved, there was nothing more for Plaintiff to do. In other

 words, he did not have to proceed to the second step of the grievance process

 under the FAC because his grievance was not denied, and he received a timely

 response.

       The May grievance was not overly detailed. For instance, Plaintiff did

 not identify Defendants by name, but the PLRA does not mandate “a name all


                                       10
Case 3:19-cv-00384-BJD-MCR Document 53 Filed 03/02/21 Page 11 of 12 PageID 195




 defendants requirement.” Jones, 549 U.S. at 217 (internal quotation marks

 omitted). See also Parzyck v. Prison Health Servs., 627 F.3d 1215, 1218 (11th

 Cir. 2010) (“A prisoner need not name any particular defendant in a grievance

 in order to properly exhaust his claim.”). Additionally, Plaintiff did not report

 that officers intentionally coordinated the attack or watched it. However, a

 liberal reading of Plaintiff’s grievance permits such an inference, especially

 given Plaintiff was supposed to be housed alone at the time, as the grievance-

 responder acknowledged. See Pl. Ex. at 10.

       Plaintiff also did not indicate on what date the incident occurred, but

 there is no rule mandating a prisoner include the date of an alleged incident to

 properly grieve it. Moreover, Plaintiff’s grievance was not returned to him

 without action for an alleged failure to provide enough information. See id.

 Upon review, Plaintiff provided enough information to put the institution on

 notice that staff members intentionally allowed another inmate to enter

 Plaintiff’s cell to harm him. Accordingly, he properly grieved the May 15, 2018

 incident.

       Accordingly, it is now

       ORDERED:

       1.    Defendants’ construed motion to dismiss (Doc. 43) is GRANTED

 in part only to the extent Plaintiff’s Eighth Amendment claims against


                                        11
Case 3:19-cv-00384-BJD-MCR Document 53 Filed 03/02/21 Page 12 of 12 PageID 196




 Defendants Thorton and Dimaurio for their alleged conduct on March 12, 2018,

 are dismissed. In all other respects, Defendants’ construed motion to dismiss

 is DENIED. Thus, Plaintiff’s claims arising out of the November 2017 and May

 2018 incidents will proceed.

         2.    Defendants’ motion for partial summary judgment (Doc. 43) is

 GRANTED only to the extent Defendants are entitled to Eleventh

 Amendment immunity as to any damages claims against them in their official

 capacities.

         3.    This case is in a posture to proceed to settlement conference and,

 if settlement negotiations fail, to trial. Accordingly, this case is REFERRED

 to the Jacksonville Division Civil Pro Bono Appointment Program so the

 designated deputy clerk of the Court may seek counsel to represent Plaintiff.

         DONE AND ORDERED at Jacksonville, Florida, this 2nd day of March

 2021.




 Jax-6 3/1
 c:
 Kentarkius Jamel Morgan
 Counsel of Record



                                        12
